Per Curiam. —
Neis B. Nelson, Jr., petitioned for termination of his suspension from the practice of law as ordered in an opinion reported at 87 Wn.2d 77, 549 P.2d 21 (1976). After our referral of the petition to the Washington State Bar Association, a hearing was held. The hearing officer entered findings and conclusions that petitioner had satisfied completely all conditions imposed in our opinion.
The hearing officer recommended termination of the suspension. These findings, conclusions and recommendation were adopted by the Disciplinary Board.
Acting in reliance thereon, and after our own review of the findings to determine compliance with the conditions, an order was entered terminating petitioner's suspension.
Petitioner's suspension from the practice of law is terminated as of the date of filing said order, April 21, 1981.